UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7827



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VICTOR PERKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (HC-92-654-5-BR(2))


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se. Barbara Dickerson Kocher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Perkins filed a motion pursuant to 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998) challenging a district court’s revocation

of his conditional release.      After the district court denied

Perkins’ motion by marginal order entered on October 1, 1998,

Perkins filed another § 2255 motion, again challenging the revo-

cation of his conditional release on the same grounds.   The court

denied this motion by order entered December 4, 1998.      Perkins

filed a notice of appeal on December 15, 1998.   Perkins’ notice of

appeal is timely only to the denial of his second § 2255 motion.

     Because the district court had already determined the legality

of Perkins’ detention when considering his first motion, it was not

required to entertain this second application except as provided in

§ 2255.   See 28 U.S.C.A. § 2244(a) (West 1994 & Supp. 1998).   Be-

fore a prisoner can file a second or successive § 2255 motion, he

must first obtain authorization from this court pursuant to § 2244.

Because Perkins failed to obtain such authorization before filing

his second motion, the district court properly denied his motion.

Accordingly, we deny a certificate of appealability and dismiss

this appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and oral argument would not aid the decisional process.

                                                         DISMISSED




                                 2